 


110 HR 6881 IH: To provide for audits of programs, projects, and activities funded through earmarks.
U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6881 
IN THE HOUSE OF REPRESENTATIVES 
 
September 11, 2008 
Mr. Fortenberry introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To provide for audits of programs, projects, and activities funded through earmarks. 
 
 
1.Accountability for expenditure of congressional earmarks 
(a)Government Accountability Office audits of earmark funded programs, projects, and activitiesSection 3523 of such title is amended by adding at the end the following: 
 
(d) 
(1)For programs, projects, and activities carried out during fiscal year 2009 and any fiscal year thereafter, the Comptroller General shall develop and implement a systematic process to— 
(A)review audits of programs, projects, and activities funded through earmarks and submitted to the Comptroller General under section 3521(i) and section 9105(d); and 
(B)annually conduct such number of audits of programs, projects, and activities funded through earmarks (as defined in section 3521(i)) as the Comptroller General determines to be appropriate. 
(2)Not later than March 31 of fiscal year 2010 and each fiscal year thereafter, the Comptroller General shall submit to Congress a report containing, for programs, projects, or activities conducted during the previous fiscal year under paragraph (1), the results of— 
(A)audits submitted to the Comptroller General under section 3521(i) and under section 9105(d); 
(B)reviews of audits by the Comptroller General under paragraph (1)(A); and 
(C)audits the Comptroller General conducts under paragraph (1)(B).. 
(b)Agency reports on earmark funded programs, projects, and activitiesSection 3521 of title 31, United States Code, is amended by adding at the end the following: 
 
(i) 
(1)If an agency conducts an audit of any program, project, or activity that is administered by the agency and is funded through an earmark, the agency shall, at the time a person submits a report under subsection (f) concerning the audited financial statement for the accounts associated with such program, project, or activity, submit to the Comptroller General of the United States the results of the audit. 
(2)If an auditor submits to an agency, under section 7502(k), the results of audit of any program, project, or activity funded through an earmark, the agency shall, at the time described in paragraph (1), submit such results to the Comptroller General. 
(3)For purposes of this subsection, the term funded through an earmark means that the program, project, or activity is included on— 
(A)a list of congressional earmarks generated under the Rules of the House of Representatives; 
(B)a list of congressionally directed spending generated under the Standing Rules of the Senate; or 
(C)on both such lists. .  
(c)Non-federal entity reports on earmark funded programs, projects, and activitiesSection 7502 of such title is amended by adding at the end the following: 
 
(k)If a non-Federal entity described in subsection (a)(1)(A) has an audit made of any program, project, or activity that is administered by the entity and is funded through an earmark (as defined in section 3521(i)), the auditor of such program, project, or activity shall, not later than the date set by the Director, submit to the agency with jurisdiction over such program, project, or activity the results of the audit. .  
(d)Government corporation reports on earmark funded programs, projects, and activitiesSection 9105 of such title is amended by adding at the end the following: 
 
(d) If the Inspector General of a Government corporation or an independent external auditor described in subsection (a)(1) conducts an audit of any program, project, or activity that is administered by the corporation and is funded through an earmark (as defined in section 3521(i)), such Inspector General or auditor shall, upon completion of the audit, submit the results of the audit to the Comptroller General of the United States . . 
 
